DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 13-15, 19, 29 and 30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wifvesson et al. (US 2022/0191687, hereinafter Wifvesson 1).
Regarding claim 13, Wifvesson 1 teaches an apparatus for wireless communication (FIG. 13 Target LTE eNB), comprising: a transceiver; a memory configured to store instructions; and one or more processors communicatively coupled with the memory and the transceiver (FIG. 45, [0277]), wherein the one or more processors are configured to execute the instructions to cause the apparatus to: 
receive, by a target base station, an indication to handover a user equipment (UE) from a source base station to the target base station (FIG. 13, HO command request 1302, [0253] - source LTE eNB 104a initiates handover (HO) Required with target LTE eNB 104b and indicates UE_UP_IP_LTE_ENB and/or UE_UP_IP_GNB.); 
indicate, to the source base station, that the target base station supports user plane (UP) integrity protection (IP) (FIG. 13, HO command response 1304 , [0254] - target LTE eNB 104b selects security algorithms and, based on indication UE_UP_IP_LTE_ENB, indicates to UE 102 to activate UP IP for DRBs established with LTE eNB 104b); and 
receive handover of the UE from the source base station ([0256] - At 1308, UE 102 activates UP IP for DRB's established with target LTE eNB 104b).
Regarding claim 14, Wifvesson 1 teaches claim 13, and further teaches wherein the one or more processors are configured to execute the instructions to cause the apparatus to indicate that the target base station supports the UP IP including indicating, to a core network entity facilitating handover of the UE from the source base station, that the target base station supports the UP IP (FIG. 12, [0231] - At 1206, target LTE eNB 104b selects security algorithms and indicates to UE 102 to activate UP IP for DRBs established with LTE eNB 104b. [0232] - At 1208, target MME 106a forwards the information received in 1206 from target LTE eNB 104b to source MME 106b.)
Regarding claim 15, Wifvesson 1 teaches claim 13, and further teaches wherein the one or more processors are configured to execute the instructions to cause the apparatus to indicate that the target base station supports the UP IP including transmitting, to the source base station, a handover request acknowledgement that includes the indication (FIG. 13, HO command response 1304 , [0524] - target LTE eNB 104b selects security algorithms and, based on indication UE_UP_IP_LTE_ENB, indicates to UE 102 to activate UP IP for DRBs established with LTE eNB 104b).
Regarding claim 19, Wifvesson 1 teaches claim 13 and further teaches wherein the source base station corresponds to a first core network, and the target base station corresponds to a second core network (FIG. 12 – target MME and Source MME).
Regarding claim 29, Wifvesson 1 teaches a method for wireless communication, comprising: 
receiving, by a target base station, an indication to handover a user equipment (UE) from a source base station to the target base station (FIG. 13, HO command request 1302, [0253] - source LTE eNB 104a initiates handover (HO) Required with target LTE eNB 104b and indicates UE_UP_IP_LTE_ENB and/or UE_UP_IP_GNB.); 
indicating, to the source base station, that the target base station supports user plane (UP) integrity protection (IP); and receiving handover of the UE from the source base station (FIG. 13, HO command response 1304 , [0254] - target LTE eNB 104b selects security algorithms and, based on indication UE_UP_IP_LTE_ENB, indicates to UE 102 to activate UP IP for DRBs established with LTE eNB 104b).
Regarding claim 30, Wifvesson 1 teaches claim 13, and further teaches wherein indicating that the target base station supports the UP IP includes indicating, to a core network entity facilitating handover of the UE from the source base station, that the target base station supports the UP IP (FIG. 12, [0231] - At 1206, target LTE eNB 104b selects security algorithms and indicates to UE 102 to activate UP IP for DRBs established with LTE eNB 104b. [0232] - At 1208, target MME 106a forwards the information received in 1206 from target LTE eNB 104b to source MME 106b.)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-12, 16-18, and 20-28 are rejected under 35 U.S.C. 103 as being unpatentable over Wifvesson 1 in view of Wifvesson et al. (US 2019/0394651, hereinafter Wifvesson 2) .
Regarding claim 1, Wifvesson 1 teaches  an apparatus for wireless communication (FIG. 13 LTE eNB), comprising: a transceiver; a memory configured to store instructions; and one or more processors communicatively coupled with the memory and the transceiver, wherein the one or more processors are configured to execute the instructions (FIG. 45, [0277]) to cause the apparatus to: 
initiate, by a source base station, handover of a user equipment (UE) from the source base station to a target base station (FIG. 13, HO command request 1302, [0253] - source LTE eNB 104a initiates handover (HO) Required with target LTE eNB 104b and indicates UE_UP_IP_LTE_ENB and/or UE_UP_IP_GNB.), wherein the source base station supports user plane (UP) integrity protection (IP) for the UE ([0131]) ; 
where the target base station supports the UP IP (FIG. 13, HO command response 1304 , [0524] - target LTE eNB 104b selects security algorithms and, based on indication UE_UP_IP_LTE_ENB, indicates to UE 102 to activate UP IP for DRBs established with LTE eNB 104b), transmit, to the UE, {a radio resource control (RRC) reconfiguration} message to cause the UE to handover communications to the target base station (FIG. 13, HO command 1306, [0255] - At 1306, source LTE eNB 104a forwards the information received in 1304 from target LTE eNB 104b to UE 102.); and 
{where the target base station does not support the UP IP, refrain from transmitting, to the UE, the RRC reconfiguration message to cause the UE to handover communications to the target base station}.
Although Wifvesson 1 does not specifically disclose a HO command as a radio resource control (RRC) reconfiguration message, however the Examiner submits that it is well known in the art that a HO command in systems compliant with 3GPP standards includes a RRC reconfiguration message.
It would have been obvious before the filing date of the claimed invention for a person with ordinary skill in the art to incorporate the feature a radio resource control (RRC) reconfiguration message as a HO command in Wifvesson to allow a UE to properly communication with a target base station.
Wifvesson 1  does not teach where the target base station does not support the UP IP, refrain from transmitting, to the UE, the RRC reconfiguration message to cause the UE to handover communications to the target base station.
However, Wifvesson 2 teaches  “It may be possible to configure the UE to try to re-connect to a different gNB or eNB of the same PLMN in case a gNB or eNB does not activate integrity protection in hope that the other gNB or eNB is updated with UP integrity algorithms and support of UP integrity protection” ([0132]). It is understood, HO command to an eNB that does not activate integrity protection is not issued when configuring the UE to reconnect to a different eNB.
It would have been obvious before the filing date of the claimed invention for a person with ordinary skill in the art to incorporate the feature where the target base station does not support the UP IP, refrain from transmitting, to the UE, the RRC reconfiguration message to cause the UE to handover communications to the target base station in Wifvesson 1 to allow prevent a degrade in security for the UE.
Regarding claim 2, Wifvesson 1 in view of  Wifvesson 2 teaches claim 1 and further teaches wherein the one or more processors are further configured to execute the instructions to cause the apparatus to receive an indication that the target base station supports the UP IP ((FIG. 13, HO command response 1304 , [0524] - target LTE eNB 104b selects security algorithms and, based on indication UE_UP_IP_LTE_ENB, indicates to UE 102 to activate UP IP for DRBs established with LTE eNB 104b)).
Regarding claim 3, Wifvesson 1 in view of  Wifvesson 2 teaches claim 1 and further teaches wherein the one or more processors are configured to execute the instructions to cause the apparatus to receive the indication from a core network entity (FIG. 12, messages 1208, 1210, 1212, [0231]-[0234]).
Regarding claim 4, Wifvesson 1 in view of  Wifvesson 2 teaches claim 1 and further teaches wherein the one or more processors are configured to execute the instructions to cause the apparatus to receive the indication including receiving a handover command from the core network entity that includes the indication (FIG. 12, messages 1208, 1210, 1212, [0231]-[0234]).
Regarding claim 5, Wifvesson 1 in view of  Wifvesson 2 teaches claim 2 and further teaches wherein the one or more processors are configured to execute the instructions to cause the apparatus to receive the indication from the target base station (FIG. 13, HO command response 1304 , [0524] - target LTE eNB 104b selects security algorithms and, based on indication UE_UP_IP_LTE_ENB, indicates to UE 102 to activate UP IP for DRBs established with LTE eNB 104b).
Regarding claim 6, Wifvesson 1 in view of  Wifvesson 2 teaches claim 5 and further teaches wherein the one or more processors are configured to execute the instructions to cause the apparatus to receive the indication including receiving a handover request acknowledgement from the target base station that includes the indication (FIG. 13, HO command response 1304 , [0524] - target LTE eNB 104b selects security algorithms and, based on indication UE_UP_IP_LTE_ENB, indicates to UE 102 to activate UP IP for DRBs established with LTE eNB 104b).
Regarding claim 7, Wifvesson 1 in view of  Wifvesson 2 teaches claim 1 but does not teach wherein the source base station corresponds to a first radio access technology (RAT) and the target base station corresponds to a second RAT.
Wifvesson 2 teaches wherein the source base station corresponds to a first radio access technology (RAT) and the target base station corresponds to a second RAT ([0342], [0399999949]).
It would have been obvious before the filing date of the claimed invention for a person with as taught by Wifvesson 2 in Wifvesson 1 to allow backward compatibility with older negation networks.
Regarding claim 8, Wifvesson 1 in view of  Wifvesson 2 teaches claim 7 but does not teach wherein the first RAT is fifth generation (5G) new radio (NR) and the second RAT is Evolved Universal Mobile Telecommunications System (UMTS) Terrestrial Radio Access (eUTRA).
Wifvesson 2 teaches wherein the first RAT is fifth generation (5G) new radio (NR) and the second RAT is Evolved Universal Mobile Telecommunications System (UMTS) Terrestrial Radio Access (eUTRA) ([0042], [0049]).
It would have been obvious before the filing date of the claimed invention for a person with as taught by Wifvesson 2 in Wifvesson 1 to allow backward compatibility with older negation networks.
Regarding claim 9, Wifvesson 1 in view of  Wifvesson 2 teaches claim 1 and further teaches wherein the source base station corresponds to a first core network, and the target base station corresponds to a second core network (FIG. 12 – target MME and Source MME).
Regarding claim 10, Wifvesson 1 in view of  Wifvesson 2 teaches claim 9 and further teaches wherein the {first core network is a fifth generation core (5GC) network}, and the second core network is an evolved packet core (EPC) network (FIG. 12 – target MME and Source MME).
Wifvesson 1 does not each first core network is a fifth generation core (5GC) network
Wifvesson 2 does teaches first core network is a fifth generation core (5GC) network ([0042], [0049]).
It would have been obvious before the filing date of the claimed invention for a person with as taught by Wifvesson 2 in Wifvesson 1 to allow backward compatibility with older negation networks.
	Regarding claim 11, Wifvesson 1 in view of  Wifvesson 2 teaches claim 1 and further teaches wherein the one or more processors are further configured to execute the instructions to cause the apparatus to receive, from the UE, a capability indicator indicating whether the UE supports UP IP when connected to a core network of the target base station ([0086] - at 402, UE 102 sends mobility management node (MME) 106 an attach request that includes indicator UE_UP_IP_LTE_ENB. UE_UP_IP_LTE_ENB that indicates that UE 102 supports User Plane integrity protection in LTE PDCP. UE_UP_IP_LTE_ENB can also indicate the UE's defined data rate for UP integrity protection.), wherein transmitting, to the UE, the RRC reconfiguration message is further based on the capability indicator (FIG. 12 HO command 1214 includes activate UP IP information).
Regarding claim 12, Wifvesson 1 in view of  Wifvesson 2 teaches claim 1 but does not teach wherein the one or more processors are configured to execute the instructions to cause the apparatus to refrain from transmitting, to the UE, the RRC reconfiguration message based on determining that an indication that the target base station supports the UP IP is not received.
However, Wifvesson 2 teaches  wherein the one or more processors are configured to execute the instructions to cause the apparatus to refrain from transmitting, to the UE, the RRC reconfiguration message based on determining that an indication that the target base station supports the UP IP is not receive ([0075] - if an indication that the radio access node will enable the IPUP mode indicated to the radio access node is not received assuming that the radio access node will not enable the IPUP mode to be used by the communication network for the UE.  [0132] - It may be possible to configure the UE to try to re-connect to a different gNB or eNB of the same PLMN in case a gNB or eNB does not activate integrity protection in hope that the other gNB or eNB is updated with UP integrity algorithms and support of UP integrity protection).
It would have been obvious before the filing date of the claimed invention for a person with ordinary skill in the art to incorporate the feature where the target base station does not support the UP IP, refrain from transmitting, to the UE, the RRC reconfiguration message to cause the UE to handover communications to the target base station in Wifvesson 1 to allow prevent a degrade in security for the UE.
Regarding claim 16, Wifvesson 1 teaches claim 13, and further teaches wherein the one or more processors are further configured to execute the instructions to cause the apparatus to receive an indication that a core network entity of the target base station supports UP IP, wherein the one or more processors are configured to execute the instructions to cause the apparatus to indicate, to the source base station, that the target base station supports UP IP based on receiving the indication from the core network entity (FIG. 13, HO command response 1304 , [0524] - target LTE eNB 104b selects security algorithms and, based on indication UE_UP_IP_LTE_ENB, indicates to UE 102 to activate UP IP for DRBs established with LTE eNB 104b).
Wifvesson 1 does not teach wherein the one or more processors are further configured to execute the instructions to cause the apparatus to receive an indication that a core network entity of the target base station supports UP IP
Wifvesson 2 teaches wherein the one or more processors are further configured to execute the instructions to cause the apparatus to receive an indication that a core network entity of the target base station supports UP IP (method of FIG. 5 executed by a target radio access node (see [0165])  [0167] “sending to a core node of the communication network an indication of the IPUP mode received from the source radio access node.” It is understood the target  radio access node  receives “from a core node of the communication network an indication of an IPUP mode to be used by the communication network for the UE” the same manner as described in [0046].)
Regarding claim 17, Wifvesson 1 teaches claim 13 but fails to teach not teach wherein the source base station corresponds to a first radio access technology (RAT) and the target base station corresponds to a second RAT.
Wifvesson 2 teaches wherein the source base station corresponds to a first radio access technology (RAT) and the target base station corresponds to a second RAT ([0342], [0349]).
It would have been obvious before the filing date of the claimed invention for a person with as taught by Wifvesson 2 in Wifvesson 1 to allow backward compatibility with older negation networks.
Regarding claim 18, Wifvesson 1 in view of  Wifvesson 2 teaches claim 17 but does not teach wherein the first RAT is fifth generation (5G) new radio (NR) and the second RAT is Evolved Universal Mobile Telecommunications System (UMTS) Terrestrial Radio Access (eUTRA)
Wifvesson 2 teaches wherein the first RAT is fifth generation (5G) new radio (NR) and the second RAT is Evolved Universal Mobile Telecommunications System (UMTS) Terrestrial Radio Access (eUTRA) ([0042], [0049]).
It would have been obvious before the filing date of the claimed invention for a person with as taught by Wifvesson 2 in Wifvesson 1 to allow backward compatibility with older negation networks.
Regarding claim 20, Wifvesson 1 in view of  Wifvesson 2 teaches claim 19 and further teaches wherein the {first core network is a fifth generation core (5GC) network}, and the second core network is an evolved packet core (EPC) network (FIG. 12 – target MME and Source MME).
Wifvesson 1 does not each first core network is a fifth generation core (5GC) network
Wifvesson 2 does teaches first core network is a fifth generation core (5GC) network ([0042], [0049]).
It would have been obvious before the filing date of the claimed invention for a person with as taught by Wifvesson 2 in Wifvesson 1 to allow backward compatibility with older negation networks.
Regarding claim 21, Wifvesson 1 teaches a method for wireless communication, comprising: 
initiating, by a source base station, handover of a user equipment (UE) from the source base station to a target base station (FIG. 13, HO command request 1302, [0253] - source LTE eNB 104a initiates handover (HO) Required with target LTE eNB 104b and indicates UE_UP_IP_LTE_ENB and/or UE_UP_IP_GNB), wherein the source base station supports user plane (UP) integrity protection (IP) for the UE ([0131]); 
where the target base station supports the UP IP, transmitting, to the UE, {a radio resource control (RRC) reconfiguration} message to cause the UE to handover communications to the target base station; and 
{where the target base station does not support the UP IP, refraining from transmitting, to the UE, the RRC reconfiguration message to cause the UE to handover communications to the target base station}.
Although Wifvesson 1 does not specifically disclose a HO command as a radio resource control (RRC) reconfiguration message, however the Examiner submits that it is well known in the art that a HO command in systems compliant with 3GPP standards includes a RRC reconfiguration message.
It would have been obvious before the filing date of the claimed invention for a person with ordinary skill in the art to incorporate the feature a radio resource control (RRC) reconfiguration message as a HO command in Wifvesson to allow a UE to properly communication with a target base station.
Wifvesson 1  does not teach where the target base station does not support the UP IP, refraining from transmitting, to the UE, the RRC reconfiguration message to cause the UE to handover communications to the target base station.
However, Wifvesson 2 teaches  “It may be possible to configure the UE to try to re-connect to a different gNB or eNB of the same PLMN in case a gNB or eNB does not activate integrity protection in hope that the other gNB or eNB is updated with UP integrity algorithms and support of UP integrity protection” ([0132]). It is understood, HO command to an eNB that does not activate integrity protection is not issued when configuring the UE to reconnect to a different eNB.
It would have been obvious before the filing date of the claimed invention for a person with ordinary skill in the art to incorporate the feature where the target base station does not support the UP IP, refrain from transmitting, to the UE, the RRC reconfiguration message to cause the UE to handover communications to the target base station in Wifvesson 1 to allow prevent a degrade in security for the UE.
Regarding claim 22, Wifvesson 1 in view of  Wifvesson 2 teaches claim 21 and further teaches further comprising receiving an indication that the target base station supports the UP IP ((FIG. 13, HO command response 1304 , [0524] - target LTE eNB 104b selects security algorithms and, based on indication UE_UP_IP_LTE_ENB, indicates to UE 102 to activate UP IP for DRBs established with LTE eNB 104b)).
Regarding claim 23, Wifvesson 1 in view of  Wifvesson 2 teaches claim 22 and further teaches wherein receiving the indication includes receiving the indication from a core network entity (FIG. 12, messages 1208, 1210, 1212, [0231]-[0234]).
Regarding claim 24, Wifvesson 1 in view of  Wifvesson 2 teaches claim 22 and further teaches  wherein receiving the indication includes receiving a handover command from the core network entity that includes the indication  (FIG. 12, messages 1212, [0231]-[0234]).
Regarding claim 25, Wifvesson 1 in view of  Wifvesson 2 teaches claim 22 and further teaches wherein receiving the indication includes receiving the indication from the target base station (FIG. 13, HO command response 1304 , [0524] - target LTE eNB 104b selects security algorithms and, based on indication UE_UP_IP_LTE_ENB, indicates to UE 102 to activate UP IP for DRBs established with LTE eNB 104b).
Regarding claim 26, Wifvesson 1 in view of  Wifvesson 2 teaches claim 25 and further teaches wherein receiving the indication includes receiving a handover request acknowledgement from the target base station that includes the indication (FIG. 13, HO command response 1304 , [0524] - target LTE eNB 104b selects security algorithms and, based on indication UE_UP_IP_LTE_ENB, indicates to UE 102 to activate UP IP for DRBs established with LTE eNB 104b).
Regarding claim 27, Wifvesson 1 in view of  Wifvesson 2 teaches claim 21 but does not teach wherein the source base station corresponds to a first radio access technology (RAT) and the target base station corresponds to a second RAT.
Wifvesson 2 teaches wherein the source base station corresponds to a first radio access technology (RAT) and the target base station corresponds to a second RAT ([0342], [0349]).
It would have been obvious before the filing date of the claimed invention for a person with as taught by Wifvesson 2 in Wifvesson 1 to allow backward compatibility with older negation networks.
Regarding claim 28, Wifvesson 1 in view of  Wifvesson 2 teaches claim 21 and further teaches wherein the source base station corresponds to a first core network, and the target base station corresponds to a second core network (FIG. 12 – target MME and Source MME).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOC THAI NGOC VU whose telephone number is (571)270-5901. The examiner can normally be reached M-F, 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on 571-272-7915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUOC THAI N VU/Primary Examiner, Art Unit 2642